         Case 2:20-cv-00018-JJV Document 38 Filed 08/12/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 DELTA DIVISION

CLAYTON M. JACKSON,                           *
ADC #654264,                                  *
                                              *
             Plaintiff                        *
v.                                            *            No. 2:20-cv-00018-JJV
                                              *
TODD WRIGHT, Sheriff,                         *
Arkansas County Sheriff’s Department; et al., *
                                              *
             Defendants.                      *

                                        JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is DISMISSED without prejudice. The Court certifies, pursuant

to 28 U.S.C. ' 1915(a)(3), that an in forma pauperis appeal from this Judgment and the

corresponding Order would not be taken in good faith.

       DATED this 12th day of August 2020.



                                                  ____________________________________
                                                  JOE J. VOLPE
                                                  UNITED STATES MAGISTRATE JUDGE
